DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Intini et al. (US 2020/0079416) hereafter “Intini” in view of Ruegenberg et al. (DE102005049848) hereafter “Ruegenberg”.
Regarding claim 1, Intini discloses a push switch (3) with a push cap (4), a baseplate (11), a switch element (14) which is actuatable by the push cap, a first lever (22), and a second lever (23), wherein the first lever and the second lever are mounted rotatably on the baseplate (as shown in Fig. 3, and ¶ [0059] the rocker joint (21) is designed to allow the movement of first (22) and the second (23) levers), are each connected movably to the push cap at a first lever end (24), and are connected movably to one another at a second lever end (the end of 23), and wherein the first lever and the second lever are designed such that they form mass compensation for the push cap (It is noted that since the levers are joint together the mass of each one of them will affect the movement of the other, Fig. 2).
Intini fails to disclose the first lever and the second lever are mounted rotatably on the baseplate by bearing blocks.
Ruegenberg teaches a push button switch which includes bearing blocks (7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Intini’s device according to known methods to incorporate the teachings of Ruegenberg to employ a known structure for balancing the levers in order to allow the precise actuation of the switch.
Regarding claim 2, the combination of Intini and Ruegenberg further teaches the bearing blocks are arranged such that the levers each have asymmetrical lever arms (Fig. 3 of Ruegenberg).
Regarding claim 3, the combination of Intini and Ruegenberg further teaches the mass compensation, weights are arranged in or on the levers or the levers each have an accumulation of material (Fig. 3 of Ruegenberg).
Regarding claims 4 and 12-13, the combination of Intini and Ruegenberg further teaches most of the claimed limitations except for the levers are designed such that their respective centers of gravity are shifted in the direction of the second lever end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Intini’s device to allow adjustment of the center of the gravity for the levers in order to control the actuation process. Since it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954) (MPEP 2144 (V-D)).
Regarding claims 5 and 14-16, Intini further teaches the first lever end of the first lever and the first lever end of the second lever are connected to the push cap in a play-free manner in the direction of actuation of the push switch (Fig. 2).
Regarding claims 6 and 17-20, Intini further teaches the second lever end of the first lever and the second lever end of the second lever are connected to one another by involute toothing (Figures 2-3).
Regarding claim 7, the combination of Intini and Ruegenberg further teaches contact surfaces between the levers and the push cap and between the levers and the bearing blocks are designed at least partially as cylindrical rolling surfaces (Fig. 4 of Ruegenberg and Fig. 2 of Intini).
Regarding claim 8, the combination of Intini and Ruegenberg further teaches the levers each have at least one driver (17 of Intini) which hooks into an associated recess in the push cap or in the bearing blocks (Fig. 2 of Intini).
Regarding claim 9, the combination of Intini and Ruegenberg further teaches the baseplate has a carrier surface for the levers which determines a resting position (the mid-section of 11 in Fig. 2 of Intini).
Regarding claim 10, Intini further teaches a display is arranged on the push cap (see claim 8 of Intini).
Regarding claim 11, Intini further teaches the motor vehicle has the push switch (¶ [Abstract]).

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Intini discloses (as shown in Fig. 3, and ¶ [0059]) the rocker joint (21) is designed to allow the movement of first (22) and the second (23) levers. Since the two levers are hinged together, they will rotate with respect to the pivot axis in between. It is also noted that the mass of each lever will affect the movement of the other, Fig. 2. Therefore, Intini teaches all the claim limitations in view of Ruegenberg.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833